Citation Nr: 1514008	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-05 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

On his January 2013 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a live videoconference hearing.  Subsequently, in an October 2013 letter, the Veteran canceled his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2014).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, he was exposed to asbestos during active military service.

2.  Affording the Veteran the benefit of the doubt, he is diagnosed with COPD that is related to asbestos exposure during active military service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for COPD, as a result of asbestos exposure, have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate these claims have been accomplished.

II.  Legal Criteria

The Veteran contends that service connection is warranted for COPD, as a result of asbestos exposure.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).



III.  Analysis

Affording the Veteran the benefit of the doubt, he satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a May 2011 x-ray report, the impression was that the Veteran had COPD.  In a July 2011 echocardiogram, it was noted that the Veteran had COPD.  However, in an April 2013 Compensation and Pension (C&P) examination report, the VA examiner noted that there was no current diagnosis of COPD or asbestosis.  After a careful review of the record, the Board finds the evidence is at least in relative equipoise regarding whether the Veteran has a current diagnosis of COPD.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he was diagnosed with COPD.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a July 2011 echocardiogram interpretation, the Veteran's private physician wrote that the results showed COPD secondary to multiple environmental exposures.  Additionally, the Board notes that the Veteran's military occupational specialty (MOS) as an interior communications electrician is listed as "probable," in terms of asbestos exposure.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Affording the Veteran the benefit of the doubt, he satisfies the third threshold element of service connection, a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As noted previously, on the Veteran's July 2011 echocardiogram results, the physician wrote that his COPD was secondary to multiple environmental exposures.  Additionally, in a January 2013 letter, the Veteran's private physician, Dr. C. F. M.D., wrote that May 2011 x-rays of the Veteran's chest were consistent with classic asbestos exposure.  

In an April 2013 C&P examination report, the VA examiner noted that that the Veteran had no current diagnosis of COPD or asbestosis, and if he did, that the claimed condition was less likely as not incurred in, or caused by, active service.  

The Board finds that both the January 2013 opinion from Dr. C. F., and the opinion from the April 2013 C&P examination report to be adequate.  Both opinions are factually accurate, fully articulated, and contained sound reasoning.  Medical opinions that are factually accurate, fully articulated, and based on sound reasoning carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  While the C&P examiner's opinion is more detailed, Dr. C. F. had treated the Veteran's COPD for at least two years.  Additionally, the April 2013 C&P examiner is only a physician's assistant while Dr. C. F. is a full medical doctor.  Based on the above analysis, the Board finds the evidence is at least in relative equipoise regarding whether the Veteran's COPD is related to active service.  Resolving reasonable doubt in the Veteran's favor, the Board finds it is at least as likely as not that his COPD is etiologically related to asbestos exposure in active service.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for COPD, as a result of asbestos exposure, is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


